Mr. Justice BRADLEY
delivered the opinion of the court.
The claimant insists that the bill of lading is the only contract binding on him, and as that did hot specify any particular place for the stowage of the goods, they were properly stowed between decks in the hold.
This is not a sufficient answer to the libellants’ case. The contract of the bill of lading was,'that the goods should be delivered in San Francisco “in good order and condition, dangers of the seas, fire,.and collisions excepted.” The defence is to the effect that “sweating” is one of the dangers of the seas. But if the sweating be produced in consequence-of negligent stowage, the claimant is precluded from setting up the defence. If costly mirrors are stowed amongst loose articles of hardware, or if a case inclosing valuable statuary, arjd marked “ This side up with care,” is placed upside down amongst a lot of pig-iron, the claimant could hardly contend that he is. protected from responsibility by the clause relating to the dangers of the seas. In this matter, as in all *655others, due care and its ‘opposite, negligence, are relative terms, having respect to the nature of the duty to be performed, the knowledge communicated to the party to be charged, and the prevailing usages of the business. In view of the álmost invariable practice as to the stowage of nuts on this voyage, of the well-known fact that if stowed in the hold they are extremely liable to be injuredby sweat, and of the marks and directions on the packages in question in this case, it was culpable negligence in the master of thé vessel to stow them in the hold. If he could not stow them as directed, he should, at least, have given notice to the shippers.
This view of . the case is sufficient to dispose of it without deciding whether the evidence in reference to .the stowage of nuts established a custom of- the trade ip th.e proper sense of that term, or whether the shipping receipts were-a part, of the contract of affreightment.
Decree affirmed with interest and costs.